Citation Nr: 1451115	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-18 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for right ear hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to December 1984.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee. These claims were remanded in December 2013 by the Board for a medical examination/opinion and further development. A review of the record shows that the RO has complied with all remand instructions by providing a VA examination in January 2014 and issuing a supplemental statement of the case. 


FINDINGS OF FACT

1. The Veteran had normal right ear hearing during active military service.

2. Upon separation of active service, the Veteran is reported to have normal right ear hearing. 

3. The most probative evidence of record is against a finding that the Veteran's right ear hearing loss is casually related to, or aggravated by, active service.

4. The most probative evidence of record is against a finding that the Veteran's tinnitus is casually related to, or aggravated by, active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in July 2010.

VA has a duty to assist the Veteran in the development of the claims. The claims file includes service treatment records (STRs), VA medical records and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

A VA opinion was obtained in January 2014. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA opinion. The report provides findings, and adequate rationale, relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria	

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a) . 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) . 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Right Ear Hearing Loss

The Veteran avers that he has right ear hearing loss disability as a result of active service. An essential element of a claim for service connection is evidence of a current disability. An August 2010 VA examination report revealed that pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
30
65
LEFT
30
30
35
55
50


The Veteran's speech recognition score was 88 percent for the right ear and 88 percent for the left ear. Based on the foregoing, the Veteran has a current right ear hearing loss disability for VA purposes; thus, an essential element has been met. 38 C.F.R. § 3.385. 

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STRs reflect that he complained of and was treated for a right ear infection. (See September 1982 medical record). The Veteran's DD 214 reflects that his military occupational specialty was a vehicle infantryman. The Veteran has stated that he was continuously exposed to loud weapon noises associated with his military service. The Board finds that exposure to acoustic trauma in service is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002). As such, the Board finds that the second element of a service connection claim, injury in service, has been met.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below that the competent, credible evidence of record is against such a finding. Thus, the third requirement has not been met.

The Veteran has alleged his right ear hearing loss occurred during in service (See June 2010 Veteran's Application for Compensation). Generally, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except where clear and unmistakable evidence demonstrates that the injury or disease existed prior and was not aggravated by service. 38 C.F.R. § 3.304(b) (2014). The December 1981 entrance examination reflected the hearing acuity of the Veteran was as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
15
LEFT
15
25
5
20
25

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Based on the above medical evidence provided, the Board finds that the Veteran had normal hearing in his right ear prior to his active service. 

The Veteran has stated that his right ear hearing loss began in 1984, but the Veteran's STRs does not reflect that the Veteran complained of was treated for hearing loss. Importantly, the Veteran's November 1984 separation examination revealed the Veteran's right ear hearing acuity as normal. The Veteran's hearing acuity at service separation was as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
5
5
5
5
10

Based on audiometric results, the Veteran had normal hearing upon separation.

Additionally, the claims folder reflects the Veteran's right ear hearing acuity was normal approximately five years after his active military service. An August 1989 examination report revealed that pure tone thresholds, in decibels, were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
X
20
LEFT
25
15
10
X
20

Taking into consideration the Veteran's STR's, to include his separation examination, as well as the exam five years post service, his claims of having hearing loss in service and since service are less than credible; the Board finds the Veteran's statements in regards to the onset of his hearing less not credible and less probative than the objective clinical evidence contemporaneous to his service.

The earliest post-service evidence of hearing loss is in 2010, more than 25 years after separation. While two decades of absent hearing loss treatments may not be definitive evidence that a nexus does not exist, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Prior to the Veteran's 2010 claim for compensation, the record does not reflect any medical treatments of hearing loss. 

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) However; in the present case, not only is there an absence of in service clinical records showing a complaints of hearing loss, but to the contrary, the record shows normal hearing upon separation.

In a January 2014 examination report, the VA clinician opined that the Veteran's hearing loss is less likely as not caused by or a result of his active military service. Citing the normal hearing acuity associated with the Veteran's 1984 separation examination, the examiner explained that the clinical evidence on record does not indicate that a permanent noise injury took place. Additionally, the examiner noted that the record does not reflect a significant threshold shift during the Veteran's service. Furthermore, the examiner explained that there currently is no scientific evidence to support a delayed-onset of hearing loss due to noise exposure. Therefore, based on the current research available in regard to the recovery process associated with noise exposure, it is unlikely that such delayed effects occur. The Board finds that the Veteran's normal right ear hearing results in the 1984 separation examination and 1989 National Guard examination  indicates that the Veteran did not suffer permanent hearing loss due to military noise exposure.
The Board notes that the Veteran did experience a right ear infection while on active military service. However the record reflects that the right ear infection had resolved shortly after. (See October 1982 medical record). The 2014 VA examiner explained that there is no evidence to suggest that the 1982 right ear infection affected the Veteran's hearing. The examiner supported the opinion noting that the Veteran had a normal hearing acuity in 1983. (See October 1983audiometric examination).

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). While the regulations do not necessarily preclude service connection when hearing loss first meets the requirements after service, the regulations also do not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of a competent credible clinical nexus opinion or credible continuity of symptomatology from service. In the present claim, there is no clinical opinion which supports a causal relationship between the Veteran's current hearing loss disability and active service, and no credible evidence of continuity of symptoms. Thus, service connection is not warranted.

There is no clinical evidence that the Veteran's right ear hearing loss disability is causally related to active service. The only clinical etiology opinion with regard to the Veteran's hearing loss is against any such finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, acoustic trauma, age-related hearing loss, hearing acuity thresholds, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The Veteran avers that he has suffered from tinnitus since 1984, due to exposure to acoustic trauma in service. The Veteran is competent to report that he has ringing of the ears. As noted above, the Board finds that the Veteran had acoustic trauma in service consistent with his military occupational specialty. Thus, the first two elements for service connection have been met. The Board finds, for the reasons noted below, that the third element has not been met. 

The Veteran's STRs are negative for any complaints of tinnitus. The first medically recorded complaint of ringing in the ears was in November 2004, almost two decades after separating from service. The claims folder reflects that the Veteran started experiencing ringing in his ears after being assaulted while incarcerated. (See November 2004 ER primary nursing assessment). While the Veteran now contends that the onset of his tinnitus began while on active military service, the claims file reflects that during a VA examination the Veteran was uncertain when his tinnitus began. (See August 2010 VA medical examination). Additionally, the August 2010 VA examination noted that the Veteran only experiences a ringing sensation in his ears when exposed to loud sounds for an extended period of time. The 2010 examiner explained that ringing in the ears after exposure to loud noises is not unusual for individuals with normal hearing. 

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Further, the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). In the present case, there is an absence of evidence reflecting the Veteran having tinnitus in service, or within one year after separation from service.

The Board finds that the August 2010 clinical opinion in regard to tinnitus is more competent and credible than the Veteran's inconsistent lay statements. While the Veteran stated on his June 2010 VA Form 21-256, that his tinnitus began in 1984 due to loud noise exposure, his August 2010 VA examination noted that the onset of the Veteran's tinnitus is unknown. The Veteran's STRs is void of any complaints of tinnitus. The first recorded complaint of ringing of the ears from the Veteran is in November 2004; 20 years from when he claims it began. The Board finds that a statement by the Veteran that he has had tinnitus since service is less than credible given the above facts.

The earliest complaint of tinnitus is 2004, approximately 20 years after separation from service. The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). In the absence of demonstration of continuity of symptomatology, or a competent clinical opinion relating the current tinnitus to service, such initial demonstration is too remote from service to be reasonably related to service. Id. As the preponderance of the evidence is against the claim, service connection for tinnitus is not warranted.

The Board notes that the Veteran may sincerely believe that his tinnitus is causally related to active service. However; there is no clinical evidence that the Veteran's tinnitus is causally related to active service. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, acoustic trauma, and tinnitus for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

1. Entitlement to service connection for right ear hearing loss disability is denied.

2. Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


